Citation Nr: 1201600	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-38 689	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska where the RO declined reopening the claim finding no new and material evidence had been submitted. 

In June 2009, the Veteran requested his claim be transferred to the RO in Seattle, Washington and he also provided a new Washington home address.

The issue of entitlement to aid and attendance benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As explained in the introduction, the Veteran initiated his claim at the RO in Anchorage, Alaska.  On his December 2008 substantive appeal form, the Veteran requested a hearing before the Board at the Alaska RO.  

The Veteran was scheduled for a hearing on June 10, 2009 at the Anchorage, Alaska RO and received notice of his hearing in May 2009.  The Veteran did not appear for his hearing, but rather notified the RO on June 22, 2009 he had moved to Washington and desired a hearing at the Seattle, Washington RO instead.  

The Court has determined that the Veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011). 

In this case, the Veteran properly requested a travel Board hearing and, although he did not appear for his hearing scheduled in Anchorage, Alaska, he timely explained his no-show and requested a new hearing at a different RO, namely Seattle, Washington.  

In light of the Veteran's relocation, the Board finds good cause for his failure to appear at the Anchorage, Alaska June 2009 hearing and the Seattle, Washington RO should make arrangements to schedule to Veteran for a new hearing before the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO in Seattle, Washington should make arrangements to schedule the Veteran for a hearing before the Board for the issues enumerated above.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

